Title: Thomas Jefferson to William W. Hening, 28 August 1809
From: Jefferson, Thomas
To: Hening, William Waller


          Sir  Monticello Aug. 28. 09
            By a letter just recieved from mr George Jefferson I learn that I had deposited with him my volume of ‘Fugitive sheets’ or Session acts from 1734. to 1772. with an injunction not to deliver it out of his own possession, while the volumes of newspapers were delivered to mr Burke, & are consequently lost I fear. knowing your care of such things you are freely welcome to recieve from mr Jefferson the volume above mentioned, for the delivery of which this letter, if shewn to him, will be his authority. I salute you with esteem & respect.
          
            Th:
            Jefferson
        